Upon a consideration of this appeal on rehearing the court finds that the conclusions of law reached, as set out in the opinion first rendered, are technically correct. It appears, however, that from a moral standpoint the offense was not so grave as to warrant severe punishment.
It was argued on rehearing that the two banks involved were managed by interlocking directorates, although that fact does not appear of record. The accused was under no legal, possibly under no moral, obligation to take up the indebtedness by the execution of a written instrument secured by the signature of another person.
All things considered, it is ordered that the affirmance of the judgment be modified to imprisonment in the penitentiary for a period of 30 days, and the judgment, as so modified, is affirmed. *Page 444